DETAILED ACTION

Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive.
At pages 5-6, the applicant traverses the rejections of claims 1, 7-12, 14 and 15 under 35 U.S.C. § 102(a)(1) as being anticipated by US 20080125848 A1 to Kusleika et al. (hereinafter, Kusleika). 
Specifically, the applicant argues at pages 5-6 that the radiopaque material of paragraph 0146 is not a sheath that surrounds a core as suggested by the examiner. The applicant argues that one would understand that the radiopaque markings referred to in paragraph 0146 would form discrete markings, not a sheath, to be effective for imagine. The examiner disagrees and respectfully submits that paragraph 0146 explicitly states that the amorphous metal may be “coated” with radiopaque markings. It is noted that especially as broadly claimed, anything that covers the amorphous metal functions as a sheath. The recitation of “coating” the amorphous metal with radiopaque markings yields radiopaque markings that coat the metal and therefore act as a sheath over the metal. Furthermore, paragraphs 0012 and 0037 also states that where the medical device may be coated with a radiopaque coating. One having an ordinary skill in the art at the time the invention would have understand a coating of a device would provide a sheath on the device. 
The applicant further argues at page 6 that the radiopaque materials are not crystalline. The examiner disagrees and respectfully submits at paragraph 0146 that it is 
The remaining arguments with respect to the 35 U.S.C. § 103 rejections have been considered, but the arguments are only directed to the purported deficiencies in the rejections of claims 1, 7-12, 14 and 15 under 35 U.S.C. § 102(a)(1)
  	
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 7-12, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080125848 A1 to Kusleika et al. (hereinafter, Kusleika).
Kusleika discloses a push wire for an endoluminal medical device, comprising inter alia: 
an elongate body extending from a proximal end to a distal end (guidewire, paragraph 0010), wherein the body includes: 
(i) a cylindrical core comprising an amorphous metal alloy comprising zurconium (amorphous metal, paragraphs 0009-0011; where the amorphous metal alloy may include zirconium, titanium, nickel, copper, etc., paragraph 0146), and 

where the crystalline metal alloy comprises stainless steel (stainless steel element 300, paragraph 0141);
where the crystalline metal alloy comprises titanium (titanium and its alloys, paragraph 0141);
where the sheath had a thickness of from about 0.2 mm to about 1 mm (as large as 0.0025cm = 0.25 mm, paragraph 0141);
where the body includes a distal portion, where the distal portion is tapered in proximity to the distal end (see element 295 in Fig. 27);
a lubricous coating disposed on the sheath (lubricity may be provided by coating a low friction polymer, paragraph 0137);

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-6, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusleika in view of US 20150148706 A1 to Abner.
Kusleika discloses the claimed invention as set forth and cited above except for expressly disclosing wherein the body has a pushability of 200 gf or greater and wherein the body has a pushability per cross sectional area of 750,000 gf/in2 or greater, wherein the tapered portion of the distal portion has a length in a range of from 5 cm to 
The specification of the instant application sets forth at paragraph 0026 that the sheath imparts stiffness and pushability, sets forth at paragraph 0027 that a sheath thickness of from about 0.2 mm to about 1 mm maintains pushability (and is taught in Kusleika, as set forth above) and at paragraph 0042 that the pushability may be a function of the cross sectional area of the push wire, the diameter of a proximal portion ranging from 0.005 inches to about 0.08 inches and a diameter of a distal portion ranging from 0.001 inches to about 0.070 inches. 
However, Abner teaches a diameter of a proximal portion ranging from 0.005 inches to about 0.08 inches (may taper from 0.01-0.04 inches [paragraph 0026] to 0.001-0.04 inches [paragraph 0028]) and a diameter of a distal portion ranging from 0.001 inches to about 0.070 inches (may taper from 0.001-0.04 inches [paragraph 0028] to 0.001-0.02 inches [paragraph 0030]), which sets forth a distal portion tapered in proximity to the distal end.
Therefore, since Kusleika in view of Abner, in combination, teach a sheath thickness of from about 0.2 mm to about 1 mm and a diameter of a proximal portion ranging from 0.005 inches to about 0.08 inches and a diameter of a distal portion ranging from 0.001 inches to about 0.070 inches, the combination of references disclose the dimensions necessary for providing a pushability of 200 gf or greater and wherein the body has a pushability per cross sectional area of 750,000 gf/in2 or greater.
Furthermore, Abner teaches wherein the tapered portion of a distal portion has a length in a range of from 5 cm to 25 cm (sections 18 and 20, as set forth in paragraphs 
One having an ordinary skill in the art at the time the invention was filed would have found it obvious to obvious to modify the push wire dimensions of Kusleika, with the tapered diameters and tapered length dimensions of Abner teaches at paragraph 0003 that there push wires have an ongoing need to provide alternatives to existing medical devices. It would have been an obvious matter of design choice to modify the diameter and length dimensions as it would have been an obvious matter of design choice, since the modification would have involved a mere change in the shape and size of a component. A change is shape and size is generally recognized as being well within the level of ordinary skill in the art.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusleika and Abner, and further in view of US 5588443 A to Davidson.
Kusleika and Abner disclose the claimed invention as set forth and cited above except for expressly disclosing wherein the coating comprises diamond-like carbon.  However, Davidson teaches at col. 11, II. 30-40 that a diamond-like carbon coating on a guidewire. One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the coating of Kusleika to be the diamond-like carbon of Davidson as Davidson teaches at col. 11, II. 30-40 that a diamond-like carbon coating would have improved attachment strength due to a closer hardness match.
18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusleika in view of US 5095911 A  to Pomeranz
	Kusleika discloses a push wire according to claim 1 (see the rejection of claim 1, above).  Kusleika discloses the claimed invention as set forth and cited above except for expressly disclosing a catheter comprising a first lumen configured to receive at least the distal portion of the body of the device according to claim 1, where the push wire is anchored to a distal portion of the catheter, where the assembly is a percutaneous coronary intervention assembly. However, Pomeranz teaches a catheter with a first lumen, the catheter configured to be used as a percutaneous coronary intervention assembly and a guidewire each attached to one another at their distal ends, the catheter comprising a polymer (col. 5, ll. 53 to col. 6, ll. 11). One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the guidewire and catheter of Kusleika to be attached at their respective distal ends as set forth in Pomeranz as Pomeranz teaches at col. 1, ll. 5-19 that the guidewire and catheter combination would have been allowed for positioning of catheters within vasculature.

Claims 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusleika in view of US 20030093110 A1 to Vale.
Kusleika discloses a push wire according to claim 1 (see the rejection of claim 1, above). Kusleika discloses the claimed invention as set forth and cited above except for expressly disclosing a catheter comprising a first lumen configured to receive at least the distal portion of the body of the device according to claim 1 and wherein the catheter . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791